DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of rs3750848in ARMS2 gene in the reply filed on 1/7/21 is acknowledged.
It is noted the response did not elect a specific allele as required in the species election.  However in order to promote compact prosecution the response will be examined.
Priority
The instant application was  filed 12/04/2019 is a continuation of 15803282, filed 11/03/2017 ,which is a continuation of 15232395, filed 08/09/2016, which is a continuation of 14005226, filed 06/13/2014, which is a national stage entry of PCT/US2012/029299, having an international filing date: 03/15/2012 and claims priority from provisional application 61452944, filed 03/15/2011;  and claims priority from provisional application 61452964, filed 03/15/2011 and claims priority from provisional application 61452950, filed 03/15/2011.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/17/20 and 1/7/21 are being considered by the examiner.
Drawings
The drawings are objected to because figures 40 and 41 provide nucleotide sequences. 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by  “SEQ ID NO: ” in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code for example, 0144, 0145, 0179, . Applicant is required to review the entire specification and delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.37 
.
Appropriate correction is required.
Claim Objections
Claims 42-51 are objected to because of the following informalities:  
Claim 42 is objected to as it recites “SNPs,” HTRA1, ARMS2, and CFH” but does not recite the full terminology for the acronym. Claims are more concise when the first time an acronym is presented the full terminology is also presented.  Finally an acronym may have alternative meanings to an artisan.
Claim 43 is objected to as it recites “A,” T”, “G”, and “C” but does not recite the full terminology for the acronym. Claims are more concise when the first time an acronym is presented the full terminology is also presented.  Finally an acronym may have alternative meanings to an artisan.
Claim 45  is objected to as it recites T”, “G”, and “C” but does not recite the full terminology for the acronym. Claims are more concise when the first time an acronym is presented the full terminology is also presented.  Finally an acronym may have alternative meanings to an artisan.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 42-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of detecting alleles of rs3750848 of ARMS2 in a human subject, comprising: obtaining a sample from the subject; determining in the subject the identity of  rs3750848 of ARMS2. 
, does not reasonably provide enablement for predicting vascular associated maculopathy in any subject of any species based on the detection of any allele of rs3750848 of ARMS2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have 
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 42 is drawn to a method for predicting a subject's risk for having or developing severe maculopathy or 
Thus the claim encompasses any subject and the detection of any allele of the SNPs or merely any SNP in any level of LD with the claimed rs numbers.
Claim 43 depends from claim 42 and draws the invention to wherein an A at the rs 11200638 SNP, a T at the rs1049331 SNP, a G at the rs2672587 SNP, a T at the 
Thus the claim encompasses any risk based on the presence of the recited allele.
Claim 44 depends from claim 43 and draws the invention to wherein wherein an A at the rs11200638 SNP, a T at the rs1049331 SNP, a G at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rsl061170 SNP, or a G at the rs800292 SNP is predictive of the subject's increased risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses any increased risk based on the presence of the recited allele.
Claim 45 depends from claim 42 and draws the invention to wherein a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a T at the rs3750848 SNP, a T at the rs1061170 SNP, or an A at the rs800292 SNP is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses any risk based on the presence of the recited allele.
Claim 46 depends from claim 45 and draws the invention to wherein, wherein a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a T at the rs3750848 SNP, a T at the rs1061170 SNP, or an A 
Thus the claim encompasses any decreased risk based on the presence of the recited allele.
Claim 47 depends from claim 42 and draws the invention to wherein further comprising: from an image of an eye of the subject, detecting the presence of aberrant choriocapillaris lobules in the eye of the subject, wherein the presence of aberrant choriocapillaris lobules in the eye of the subject is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses determining the subject's risk for having or developing severe maculopathy or last stage maculopathy and it is unclear how this relates to the detecting of a SNP.
Claim 48 depends from claim 42 and draws the invention to further comprising: examining an eye of the subject with an ophthalmologic procedure.  
Claim 49 depends from claim 42 and draws the invention to wherein the severe maculopathy or last stage maculopathy causes decreased perfusion in the choriocapillaris lobules in the eye.  
Claim 50 depends from claim 42 and draws the invention to wherein the severe maculopathy or last stage maculopathy causes partial or total closure of choriocapillaris lobules in the eye.  
Claim 51 depends from claim 42 and draws the invention to further comprising determining the ratio of the diameters of retinal arteries or veins, wherein a ratio of the diameters of retinal arteries (A) or veins (V) of about 0.60 to about 1.48 is predictive of 
Thus the claim encompasses determining the subject's risk for having or developing severe maculopathy or last stage maculopathy and it is unclear how this relates to the detecting of a SNP.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “Genotypes for SNPs listed in Table 1 were assessed for the entire cohort. A portion of the cohort consisting of 42 cases and 107 controls was analyzed for AMD disease association. Single marker associations were assessed using standard chi square, 2.times.2 table, and double-sided Fisher's exact tests. Haplotypes were constructed using Haploview (http://www.broadinstitute.org/haploview) software.”
The specification teaches, “In one aspect, determining the identity of an A at the rs11200638 SNP, a Tat the rs1049331 SNP, a G at the rs2672587 SNP, a Tat the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rs1061170 SNP, or a G at the rs800292 SNP can be predictive of the subject's risk or increased risk for having or developing Vascular Associated Maculopathy, severe or late state maculopathy, or aberrant choriocapillaris.”(0106)
The specification teaches, “[0107] In one aspect, determining the identity of a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a Tat the rs3750848 SNP, a Tat the rs1061170 SNP, or an A at the rs800292 SNP can predictive of the subject's risk or decreased risk for having or 
Presence and absence of working examples
The specification does not teach any predicting in any subject that is not human.
Further the specification does not teach SNPs that are in LD that are able to determine risk of having or developing vascular associated maculopathy.
The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
st column, 1st paragraph).  Wall teaches that patterns of LD are known to be noisy and unpredictable as pairs of sites tens of kilobases apart might be in complete LD, whereas nearby sites from the same region can be in weak LD (page 587, 2nd column, last paragraph).  Wall teaches that population history, population size ,  and population structure lead to differences in LD (page 588, 1st column, top).  Wall teaches, “ Measuring LD across a region is not straightforward" (box 1, last paragraph, page 588).  Wall teaches it is difficult to compare results from different LD studies directly because of the variation in study design and methods of analyzing the data (page 591, 2nd column, 1st full paragraph).  Wall teaches there are clear differences in LD between African’s and non-Africans (page 593, 1st column).  Thus Wall teaches that LD is not predictable depending on the markers and the population.
Tischkoff et al (Nature Genetics (2004) volume 36, pages s21-s27) teaches, “ Levels and patterns of LD depend on gene specific factors, such as selection and rates of mutation and recombination, as well as demographic factors that have a genome wide effect, such as population size, population structure, founder effect and admixture.  Numerous studies of LD between SNPs and microsatellites show a greater LD in Eurasians that in Africans and still greater LD in Native Americans.
Laan et al (nature Genetics (1997) volume 17, pages 435-438) teaches Saami have dramatically different levels of linkage disequilibrium then Finnish, Estonian, and Swedish populations (abstract).  Lanaan teaches that haplotype mismatch for Saami st column).  Laan teaches LD can be caused by recent mutations, population founder effects, admixture between populations, selection and demographic history, but notes that recent mutations cannot explain differences between Saami and neighboring populations.  Thus LD between whites of northern European descent is not predictable.  
The art teaches genetic variations and associations are often irreproducible.  Hirschhorn et al. (Genetics in Medicine.  Vol. 4, No. 2, pages 45-61, March 2002) teaches that most reported associations are not robust.  Of the 166 associations studied three or more times, only 6 have been consistently replicated.  Hirschhorn et al. suggest a number of reasons for the irreproducibility of studies, suggesting population stratification, linkage disequilibrium, gene-gene or gene-environment interactions, and weak genetic effects and lack of power are possible factors that lead to such irreproducibility.  Hirschhorn et al. caution that the current irreproducibility of most association studies should raise a cautionary alarm when considering their use as diagnostics and prognostics (p. 60, Col. 2).  Thus, Hirschhorn cautions in drawing conclusions from a single report of an association between a genetic variant and disease susceptibility.  
Additionally, Ioannidis (Nature Genetics, Vol. 29, pages 306-309, November 2001)  teaches that the results of the first study correlate only modestly with subsequent research on the same association (abstract).  Ioannidis teaches that both bias and genuine population diversity might explain why early association studies tend to overestimate the disease protection or predisposition conferred by a genetic polymorphism (abstract).  

Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175) teaches, “One hundred cases versus 190 controls were genotyped for 500,568 tag-SNPs using the Affymetrix Human Mapping 500 K Array Set. For typical AMD, statistical analysis was performed for a selected 314,950 tag-SNPs through quality control filters (HWE p<0.0001, minor allele frequency <5%, and call rate <90%) to reduce low-quality signal. These SNPs are shown in Fig. 1a and b, and the 77 SNPs associated with typical wet-type AMD with genotypic p values<0.0001 are listed in the Supplementary Table S1. Our study identified several genomic locations as being potentially associated with AMD risk. Among these SNPs, rs10490924, rs3750848, and rs2672587 with false discovery 
The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the detection of any allele of the recites SNPs in any human is indicative of risk of having or developing having or developing severe maculopathy or last stage maculopathy.  Further it would be unpredictable as association studies are dependent on one allele being correlated with a disease or condition and not the other allele.  Thus it would be unpredictable to detect a SNP without specifying an allele.
Further it would be unpredictable to predict a subject’s risk of having or developing having or developing having or developing severe maculopathy or last stage 
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to having or developing having or developing severe maculopathy or last stage maculopathy in any species with any SNP in LD with any of the claimed SNPs.  Further it would be unpredictable to predict risk of vascular associated maculopathy when it is associated with other eye diseases. 
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claim 42-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Independent claim 42 is drawn to a method for predicting a subject's risk for having or developing severe maculopathy or 
Thus the claim encompasses a subject from any species and the detection of any allele of the SNPs or merely any SNP in any level of LD with the claimed rs numbers.
Claim 43 depends from claim 42 and draws the invention to wherein an A at the rs 11200638 SNP, a T at the rs1049331 SNP, a G at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rs1061170 SNP, or a G at the rs800292 SNP is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses any risk based on the presence of the recited  allele.
Claim 44 depends from claim 43 and draws the invention to wherein an A at the rs11200638 SNP, a T at the rs1049331 SNP, a G at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rsl061170 SNP, or a G at  
Thus the claim encompasses any increased risk based on the presence of the recited  allele.
Claim 45 depends from claim 42 and draws the invention to wherein a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a T at the rs3750848 SNP, a T at the rs1061170 SNP, or an A at the rs800292 SNP is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses any risk based on the presence of the recited  allele.
Claim 46 depends from claim 45 and draws the invention to wherein, wherein a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a T at the rs3750848 SNP, a T at the rs1061170 SNP, or an A at the rs800292 SNP is predictive of the subject's decreased risk for having or developing severe maculopathy or last stage maculopathy.  
Thus the claim encompasses any decreased risk based on the presence of the recited allele.
Claim 47 depends from claim 42 and draws the invention to wherein further comprising: from an image of an eye of the subject, detecting the presence of aberrant choriocapillaris lobules in the eye of the subject, wherein the presence of aberrant choriocapillaris lobules in the eye of the subject is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.  

Claim 48 depends from claim 42 and draws the invention to further comprising: examining an eye of the subject with an ophthalmologic procedure.  
Claim 49 depends from claim 42 and draws the invention to wherein the severe maculopathy or last stage maculopathy causes decreased perfusion in the choriocapillaris lobules in the eye.  
Claim 50 depends from claim 42 and draws the invention to wherein the severe maculopathy or last stage maculopathy causes partial or total closure of choriocapillaris lobules in the eye.  
Claim 51 depends from claim 42 and draws the invention to further comprising determining the ratio of the diameters of retinal arteries or veins, wherein a ratio of the diameters of retinal arteries (A) or veins (V) of about 0.60 to about 1.48 is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.
Thus the claim encompasses determining the subject's risk for having or developing severe maculopathy or last stage maculopathy and it is unclear how this relates to the detecting of a SNP.

The claim encompasses any of the recited SNPs or any SNP in any level of LD in any species that are correlated with having or developing severe maculopathy or 
When the claims are analyzed in light of the specification, the invention encompasses an enormous number of nucleotide molecules.  
	The specification teaches, “Genotypes for SNPs listed in Table 1 were assessed for the entire cohort. A portion of the cohort consisting of 42 cases and 107 controls was analyzed for AMD disease association. Single marker associations were assessed using standard chi square, 2.times.2 table, and double-sided Fisher's exact tests. Haplotypes were constructed using Haploview (http://www.broadinstitute.org/haploview) software.”
The specification teaches, “In one aspect, determining the identity of an A at the rs11200638 SNP, a Tat the rs1049331 SNP, a G at the rs2672587 SNP, a Tat the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rs1061170 SNP, or a G at the rs800292 SNP can be predictive of the subject's risk or increased risk for having or developing Vascular Associated Maculopathy, severe or late state maculopathy, or aberrant choriocapillaris.”(0106)
The specification teaches, “[0107] In one aspect, determining the identity of a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a Tat the rs3750848 SNP, a Tat the rs1061170 SNP, or an A at the rs800292 SNP can predictive of the subject's risk or decreased risk for having or developing Vascular Associated Maculopathy, severe or late state maculopathy, or aberrant choriocapillaris lobules.”

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification does not teach the sequence of any of the recited SNPs or any structural elements that can be used to identify SNPs (and specific alleles) that are correlated with risk of having or developing severe maculopathy or 
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the structural limitation the SNPs are in any level of LD with the recited SNPs.  The claims read in light of the specification encompass any nucleic acid molecule in any genome.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
	The skilled artisan cannot envision the detailed chemical structure of the encompassed SNPs regardless of the complexity or simplicity of the method of 
	Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

In the instant application, the provided information regarding SNPs or SNPs in LD correlated with risk of having or developing severe maculopathy or 
In conclusion, the limited information provided regarding SNPs or SNPs in LD correlated with risk having or developing severe maculopathy or 
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 42-51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method for predicting a subject's risk for having or developing severe maculopathy or 
Claim 43 recites,” wherein an A at the rs 11200638 SNP, a T at the rs1049331 SNP, a G at the rs2672587 SNP, a T at the rs10490924 SNP, a G at the rs3750848 SNP, a C at the rs1061170 SNP, or a G at the rs800292 SNP is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.”  Claim 45 recites, “wherein a G at the rs11200638 SNP, a C at the rs1049331 SNP, a C at the rs2672587 SNP, a G at the rs10490924 SNP, a T at the rs3750848 SNP, a T at the rs1061170 SNP, or an A at the rs800292 SNP is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.”  Thus the claim appears to encompass either allele of any of the recited SNPs is predictive of risk.  Thus the metes and bounds of the claims are confusing.
Claim 44 recites, “increased risk for having or developing severe maculopathy or last stage maculopathy.”  Increased risk is a relative term.  Searching and review of the specification and claims provide no standard to differentiate increase risk from decreased risk or unchanged risk.  Thus the metes and bounds of the claim are unclear what is required by the recitation of the relative term.
Claim 46 recites, “decreased risk for having or developing severe maculopathy or last stage maculopathy.”  Decreased risk is a relative term.  Searching and review of the specification and claims provide no standard to differentiate increase risk from 
Claim 47 recites, “wherein further comprising: from an image of an eye of the subject, detecting the presence of aberrant choriocapillaris lobules in the eye of the subject, wherein the presence of aberrant choriocapillaris lobules in the eye of the subject is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.”  The metes and bounds of the claim are unclear as there is no clear nexus how detecting of claim 47 relates to the detection of a SNP of claim 42.  Further it is unclear how the wherein clause of 47 relates to the wherein clause of claim 42.  Thus it is unclear if the presence of the SNP allows for the prediction, the presence of aberrant choriocapillaris lobules allows for prediction, both are required, what prediction is if SNP predicts increased risk, while image predicts decreased risk, etc.
Claim 48 recites, “further comprising: examining an eye of the subject with an ophthalmologic procedure.”  The metes and bounds of the claim are unclear as there is no nexus between claim 42 and the examining the eye of the subject.  Thus it is unclear how the step of claim 48 relates to predicting a subject's risk for having or developing severe maculopathy or 
Claim 49 recites, “wherein the severe maculopathy or last stage maculopathy causes decreased perfusion in the choriocapillaris lobules in the eye.”  The metes and bounds are unclear if claim 49 is defining the pathologies for severe maculopathy or last stage maculopathy or if the claim is providing limitations required for the prediction of the independent claim.  Further the recitation of “decreased perfusion” is a relative term.  The specification and claims do not provide a standard of how to differentiate decreased 
Claim 50 recites, “wherein the severe maculopathy or last stage maculopathy causes partial or total closure of choriocapillaris lobules in the eye.”  The metes and bounds are unclear if claim 50 is defining the pathologies for severe maculopathy or last stage maculopathy or if the claim is providing limitations required for the prediction of the independent claim.
Claim 51 recites, “further comprising determining the ratio of the diameters of retinal arteries or veins, wherein a ratio of the diameters of retinal arteries (A) or veins (V) of about 0.60 to about 1.48 is predictive of the subject's risk for having or developing severe maculopathy or last stage maculopathy.”  The metes and bounds of the claim are unclear as to what ratio is required of the claims as the claim recites, “ratio of the diameters of retinal arteries (A) or veins (V)”, but does not clearly indicate if the ratio is AAV, V/A, A to something else, etc. .  Further it is unclear if the recitation of about 0.60 to about 1.48 is predictive of the subject's increased, decreased or unchanged risk for having or developing severe maculopathy or last stage maculopathy.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 42-51  is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) the abstract idea or mental step of comparing.  This judicial exception is not integrated into a practical application because there are no additional steps The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim requires no steps except the determining step.
Claim analysis
The instant claim 42 is directed towards method for predicting a subject's risk for having or developing severe maculopathy or 
The determining the identity of one or more SNPS can be interpreted as reading a report as the claim does not require analysis of a sample.  Thus the broadest reasonable interpretation of determining identity is a mental step or abstract idea.
 According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a law of nature or natural phenomena and mental step.  
With regards to claim 1, the claim recites, “wherein the presence of one or more of the SNPs is predictive of the subject's risk for having or developing having or developing severe maculopathy or last stage maculopathy.”    This is a natural correlation or mental step.  
The determining the identity encompasses an abstract idea or mental step.
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claim requires no additional steps.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No
With regards to claim 42 the claim requires a single active step of determining in the subject the identity of one or more SNPs.  The specification teaches:
[0186] Polymorphisms can be detected in a target nucleic acid isolated from a subject. Typically genomic DNA is analyzed. For assay of genomic DNA, virtually any biological sample containing genomic DNA or RNA, e.g., nucleated cells, is suitable. For example, in the experiments described in the Examples section herein, genomic DNA was obtained from peripheral blood leukocytes collected from case and control subjects (QlAamp DNA Blood Maxi kit, Qiagen, Valencia, Calif.). Other suitable samples include, but are not limited to, saliva, cheek scrapings, biopsies of retina, kidney or liver or other organs or tissues; skin biopsies; amniotic fluid or CNS samples; and the like. In one aspect RNA or cDNA can be assayed. In one aspect, the assay can detect variant HTRA1 or ARMS2 proteins. Methods for purification or partial purification of nucleic 

[0187] The identity of bases occupying the polymorphic sites in the HTRA1 and ARMS2 genes can be determined in an individual, e.g., in a patient being analyzed, using any of several methods known in the art. For example, and not to be limiting use of allele-specific probes, use of allele-specific primers, direct sequence analysis, denaturing gradient gel electrophoresis (DGGE) analysis, single-strand conformation polymorphism (SSCP) analysis, and denaturing high performance liquid chromatography (DHPLC) analysis. Other well-known methods to detect polymorphisms in DNA include use of: Molecular Beacons technology (see, e.g., Piatek et al., 1998; Nat. Biotechnol. 16:359-63; Tyagi, and Kramer, 1996, Nat. Biotechnology 14:303-308; and Tyagi, et al., 1998, Nat. Biotechnol. 16:49-53), Invader technology (see, e.g., Neri et al., 2000, Advances in Nucleic Acid and Protein Analysis 3826:117-125 and U.S. Pat. No. 6,706,471), nucleic acid sequence based amplification (Nasba) (Compton, 1991), Scorpion technology (Thelwell et al., 2000, Nuc. Acids Res, 28:3752-3761 and Solinas et al., 2001, "Duplex Scorpion primers in SNP analysis and FRET applications" Nuc. Acids Res, 29:20.), restriction fragment length polymorphism (RFLP) analysis, and the like. Additional methods will be apparent to one of skill in the art. 

[0188] The design and use of allele-specific probes for analyzing polymorphisms are described by e.g., Saiki et al., 1986; Dattagupta, EP 235,726, Saiki, WO 89/11548. Briefly, allele-specific probes are designed to hybridize to a segment of target DNA from one individual but not to the corresponding segment from another individual, if the two segments represent different polymorphic forms. Hybridization conditions are chosen that are sufficiently stringent so that a given probe essentially hybridizes to only one of two alleles. Typically, allele-specific probes can be designed to hybridize to a segment of target DNA such that the polymorphic site aligns with a central position of the probe. 

[0189] Allele-specific probes can be used in pairs, one member of a pair designed to hybridize to the reference allele of a target sequence and the other member designed to hybridize to the variant allele. Several pairs of probes can be immobilized on the same support for simultaneous analysis of multiple polymorphisms within the same target gene sequence. 

[0190] The design and use of allele-specific primers for analyzing polymorphisms are described by, e.g., WO 93/22456 and Gibbs, 1989. Briefly, allele-specific primers are designed to hybridize to a site on target DNA overlapping a polymorphism and to prime DNA amplification according to standard PCR protocols only when the primer exhibits perfect complementarity to the particular allelic form. A single-base mismatch prevents DNA amplification and no detectable PCR product is formed. The method works best when the polymorphic site is at the extreme 3'-end of the primer, because this position is most destabilizing to elongation from the primer. 

[0191] In some embodiments, genomic DNA can be used to detect HTRA1 or ARMS2 polymorphisms. Genomic DNA is typically extracted from a sample, such as a peripheral blood sample or a tissue sample. Standard methods can be used to extract genomic DNA from a sample, such as phenol extraction. In some cases, genomic DNA can be extracted using a commercially available kit (e.g., from Qiagen, Chatsworth, Calif.; Promega, Madison, Wis.; or Gentra Systems, Minneapolis, Minn.). 

[0192] Other methods for detecting polymorphisms can involve amplifying a nucleic acid from a sample obtained from a subject (e.g., amplifying the segments of the HTRA1 gene of an individual using HTRA1-specific primers) and analyzing the amplified gene. This can be accomplished by standard polymerase chain reaction (PCR & RT-PCR) protocols or other methods known in the art. The amplifying can result in the generation of HTRA1 or ARMS2 allele-specific oligonucleotides, which span the single nucleotide polymorphic sites in the HTRA1 or ARMS2 genes. The HTRA1 or ARMS2 specific primer sequences and HTRA1 and ARMS2 allele-specific oligonucleotides can be derived from the coding (exons) or non-coding (promoter, 5' untranslated, introns or 3' untranslated) regions of the HTRA1 or ARMS2 genes. In one aspect Genomic DNA from all subjects can be isolated from peripheral blood leukocytes with QlAamp DNA Blood Maxi kits (Qiagen, Valencia, Calif.). DNA samples can be screened for SNPs in CFH (162V, r5800292; Y402H, r51061170), HTRA1 (Promoter, r511200638), ARMS2 (A69S, r510490924), C3 (R80G, r52230199), CFB (L9H, r54151667; R32Q, r5641153), C2 (IVS10, r5547154; E318D, r59332739), or APOE. Genotyping can be performed byTaqMan assays (Applied Biosystems, Foster City, Calif.) using 10 ng of template DNA in a 5 uL reaction. The thermal cycling conditions in the 384-well thermocycler (PTC-225, MJ Research) can consist of an initial hold at 95.degree. C. for 10 minutes, followed by 40 cycles of a 15-second 95.degree. C. denaturation step and a 1-minute 60.degree. C. annealing and extension step. Plates can be read in the 7900HT Fast Real-Time PCR System (Applied Biosystems). 

[0193] Amplification products generated using PCR can be analyzed by the use of denaturing gradient gel electrophoresis (DGGE). Different alleles can be identified based on sequence-dependent melting properties and electrophoretic migration in solution. See Erlich, ed., PCR Technology, Principles and Applications for DNA Amplification, Chapter 7 (W.H. Freeman and Co, New York, 1992). 

[0194] Alleles of target sequences can be differentiated using single-strand conformation polymorphism (SSCP) analysis. Different alleles can be identified based on sequence- and structure-dependent electrophoretic migration of single stranded PCR products (Orita et al., 1989). Amplified PCR products can be generated according to standard protocols and heated or otherwise denatured to form single stranded products, which may refold or form secondary structures that are partially dependent on base sequence. 

[0195] Alleles of target sequences can be differentiated using denaturing high performance liquid chromatography (DHPLC) analysis. Different alleles can be identified based on base differences by alteration in chromatographic migration of single stranded PCR products (Frueh and Noyer-Weidner, 2003). Amplified PCR products can be generated according to standard protocols and heated or otherwise denatured to form single stranded products, which may refold or form secondary structures that are partially dependent on the base sequence. 

[0196] Direct sequence analysis of polymorphisms can be accomplished using DNA sequencing procedures that are well-known in the art. See Sambrook et al., Molecular Cloning, A Laboratory Manual (2nd Ed., CSHP, New York 1989) and Zyskind et al., Recombinant DNA Laboratory Manual (Acad. Press, 1988). 

[0197] A wide variety of other methods are known in the art for detecting polymorphisms in a biological sample. See, e.g., Ullman et al. "Methods for single nucleotide polymorphism detection" U.S. Pat. No. 6,632,606; Shi, 2002, "Technologies for individual genotyping: detection of genetic polymorphisms in drug targets and disease genes" Am J Pharmacogenomics 2:197-205; Kwok et al., 2003, "Detection of single nucleotide polymorphisms" Curr Issues Biol. 5:43-60). 
Further Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175)  and Hadley ((Invest Ophthalmol Vis Sci. 2010;51:2191–2196 (epub Nov 20, 2009) teaches methods of detecting rs3750848 were routine and conventional.
Further Handley, Zelmer (US Patent 5,935,942), and Vilser (US PGPUB 2007/0244396) teach the choroidal neovascularization, thus demonstrating dependent claims are routine and conventional.
 Thus the claim does not provide additional steps which are significantly more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 42-46, 48 are  rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated  by Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175).
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of " method for predicting a subject's risk for having or developing severe maculopathy or 
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 

The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.
Thus the broadest reasonable interpretation of claim is detecting the recited SNP.
Thus claims 42 require a single active step of detecting any of the recited SNPs or a SNP in linkage disequilibrium with the recited SNPs as the wherein clauses are merely intended outcome and is indefinite.
With regards to claims 42, Goto teaches, “One hundred cases versus 190 controls were genotyped for 500,568 tag-SNPs using the Affymetrix Human Mapping 500 K Array Set. For typical AMD, statistical analysis was performed for a selected 314,950 tag-SNPs through quality control filters (HWE p<0.0001, minor allele frequency <5%, and call rate <90%) to reduce low-quality signal. These SNPs are shown in Fig. 1a and b, and the 77 SNPs associated with typical wet-type AMD with genotypic p 
Thus Goto teaches detection of the recited SNP in subjects with PCV.
With regards to claims to claim 43-44, Goto teaches the C is the risk allele, which is the complement to G allele of rs3750848.(table 2)
With regards to claim 45-46, Goto teaches T allele which is the non-risk which is complement to A allele. .(table 2)
With regards to claim 48,  Goto teaches, All patients were diagnosed by ophthalmoscopic, fluorescein, and indocyanine green angiographic findings.” (page 166, 1st column bottom).  Thus Goto teaches examining eye by opthalmologic procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 42-50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175) and Zelmer (US Patent 5,935,942)
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of " method for predicting a subject's risk for having or developing severe maculopathy or 
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a 
Thus the broadest reasonable interpretation of claim is detecting the recited SNP.
Thus claims 42 require a single active step of detecting any of the recited SNPs or a SNP in linkage disequilibrium with the recited SNPs as the wherein clauses are merely intended outcome and is indefinite.
Claims 47-50 are unclear how they relate to the independent claim and what is required as detailed above.  The broadest reasonable interepretation is assaying for choriocapillaris lobules.
With regards to claims 42, Goto teaches, “One hundred cases versus 190 controls were genotyped for 500,568 tag-SNPs using the Affymetrix Human Mapping 500 K Array Set. For typical AMD, statistical analysis was performed for a selected 314,950 tag-SNPs through quality control filters (HWE p<0.0001, minor allele frequency <5%, and call rate <90%) to reduce low-quality signal. These SNPs are shown in Fig. 1a and b, and the 77 SNPs associated with typical wet-type AMD with genotypic p values<0.0001 are listed in the Supplementary Table S1. Our study identified several genomic locations as being potentially associated with AMD risk. Among these SNPs, rs10490924, rs3750848, and rs2672587 with false discovery rate <0.05 (Benjamini–Hochberg method) were significantly associated with typical wet-type AMD in Japanese patients with a minimum p value of 4.1×10−14, 4.6×10−14 and 2.2×10−9, respectively (Table 2). For PCV, statistical analysis was performed for 313,772 quality controlled filtered SNPs. These SNPs are shown in Fig. 1c, d, and the 98 SNPs associated with 
Thus Goto teaches detection of the recited SNP in subjects with PCV.
Goto teaches patients were examined for choridal neovascularization and polypoidal choroidal vasculopathy (PCV).
Goto does not specifically teach aberrant choriocapillaris lobules perfusion.   
However,  Zelmer teaches, “Using the materials and methods of the instant invention, laser-targeted angiography for visualizing the choroidal microvasculature in non-human primates has been accomplished. The local release of dye from the heat-sensitive liposomes in the choroidal arteries was carried downstream and generated a dye front which reached the choriocapillaris. An intense and predominant fluorescence from the choroid was observed in the absence of significant retinal fluorescence. The contribution of the choriocapillaris to the image was dominant compared to that of the deep choroidal vessels. Of particular notice was the lack of released dye in the retinal vasculature and the dominant contribution of the choriocapillaris to the angiographic image compared to that of the deep choroidal vessels. The dynamic angiograms obtained in accordance with the methods of the instant invention revealed the filling and emptying of the choriocapillaris lobules. The dye was first cleared out at the center of 
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methods of Zelmer to image choriocapillaris lobules perfusion  and abberant choriocapillaris lobules.  The artisan would be motivated as Goto specifically recommends examination of CNV and Zelmer 
With regards to claims to claim 43-44, Goto teaches the C is the risk allele, which is the complement to G allele of rs3750848.(table 2)
With regards to claim 45-46, Goto teaches T alle which is complement to A allele. .(table 2)
With regards to claim 48,  Goto teaches, All patients were diagnosed by ophthalmoscopic, fluorescein, and indocyanine green angiographic findings.” (page 166, 1st column bottom).  Thus Goto teaches examining eye by opthalmologic procedure.

Claim 42-46, 48, 51is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Goto (J Ocul Biol dis inform (2009) volume 2, pages 164-175) and Vilser (US PGPUB 2007/0244396)
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). 
 	MPEP 2111 states: Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: 
(A) “adapted to” or “adapted for” clauses; 
(B) “wherein” clauses; and 
(C) “whereby” clauses. 
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002) (finding that a “wherein” clause limited a process claim where the clause gave “meaning and purpose to the manipulative steps”). In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id.

Thus claims 42 require a single active step of detecting any of the recited SNPs or a SNP in linkage disequilibrium with the recited SNPs as the wherein clauses are merely intended outcome and is indefinite.
Claims 51  are unclear how they relate to the independent claim and what is required as detailed above.  The broadest reasonable interpretation is assaying for retinal vein or artery diameter .
With regards to claims 42, Goto teaches, “One hundred cases versus 190 controls were genotyped for 500,568 tag-SNPs using the Affymetrix Human Mapping 500 K Array Set. For typical AMD, statistical analysis was performed for a selected 314,950 tag-SNPs through quality control filters (HWE p<0.0001, minor allele frequency <5%, and call rate <90%) to reduce low-quality signal. These SNPs are shown in Fig. 1a and b, and the 77 SNPs associated with typical wet-type AMD with genotypic p values<0.0001 are listed in the Supplementary Table S1. Our study identified several genomic locations as being potentially associated with AMD risk. Among these SNPs, rs10490924, rs3750848, and rs2672587 with false discovery rate <0.05 (Benjamini–Hochberg method) were significantly associated with typical wet-type AMD in Japanese patients with a minimum p value of 4.1×10−14, 4.6×10−14 and 2.2×10−9, respectively (Table 2). For PCV, statistical analysis was performed for 313,772 quality controlled filtered SNPs. These SNPs are shown in Fig. 1c, d, and the 98 SNPs associated with PCV with genotypic p values< 0.0001 are listed in Supplementary Table S2. Two SNPs: rs10490924 and rs3750848 are statistically associated with PCV with a minimum p 
Thus Goto teaches detection of the recited SNP in subjects with PCV.
Goto teaches patients were examined for angiogenic findings
Goto does not specifically teach determination of retinal vein or retinal artery diaeter or any ratio..   
However,  Visler teaches, “The object of an apparatus and a method for the analysis of retinal vessels is to improve the reproducibility of individually determined artery-to-vein ratios and to reduce the measurement uncertainty in determining the artery-to-vein ratio in order to substantially increase the individual validity of the determined values for vessel diagnosis. At least two images are recorded successively as an image sequence in a predetermined timed sequence adapted to the vasomotricity of the vessels and are evaluated such that a mean artery-to-vein ratio is formed from artery-to-vein ratios that are determined on the basis of the at least two images..” (abstract). 
Visler teaches, “[0009] A digital fundus image recorded by the retinal camera is evaluated such that diameters of arteries and veins located within a ring-shaped measurement zone around the papilla are determined according to a standardized protocol and summarized according to a standardized model formula to form a retinal arterial vessel diameter equivalent CAE and a retinal venous vessel diameter equivalent CVE whose quotient (CAE/CVE) gives a value for the AVR. Different model formulas may be applied (Knudsen M D et al., Revised formulas for summarizing retinal vessel diameters, Current Eye Research, Vol. 27 (2003) 143-149).”
Therefore it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the methods of Visler to image retinal vein and arteries.  The artisan would be motivated as Goto specifically teaches analysis of angiogenic findings and Vilser teaches how to examine determine retinal vein and artery diameter.  The artisan would have a 
With regards to claims to claim 43-44, Goto teaches the C is the risk allele, which is the complement to G allele of rs3750848.(table 2)
With regards to claim 45-46, Goto teaches T alle which is complement to A allele. .(table 2)
With regards to claim 48,  Goto teaches, All patients were diagnosed by ophthalmoscopic, fluorescein, and indocyanine green angiographic findings.” (page 166, 1st column bottom).  Thus Goto teaches examining eye by opthalmologic procedure.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/Primary Examiner, Art Unit 1634